Judgment of separation unanimously modified, on the law and the facts, to provide for the payment of $80 a week by defendant for support of plaintiff and $80 a week for the support of the children of the parties; by staking out the direction for maintenance of the children in Summer camp, for cash payments to buy furniture and establish a residence, and for maintenance of insurance and for dental care; and as thus modified affirmed, without costs. The standard of living of the parties before separation and the disputed proof of defendant’s net professional and business earnings suggest payments for support somewhat lower than the $200 a week fixed in the decree. The directions for payments other than alimony and support seem unwarranted. (Ostrom V. Ostrom, 270 App. Div. 872; Donnelly v. Donnelly, 272 App. Div. 779; Adelman v. Adelmcm, 3 A D 2d 839). Settle order on notice. Concur — Rabin, J. P., Stevens, Eager, Bergan and Bastow, JJ.